UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8478


BARKLEY GARDNER,

                  Petitioner - Appellant,

             v.

TROY WILLIAMSON; UNITED STATES BUREAU OF PRISONS,

                  Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:08-cv-02050-H)


Submitted:    May 7, 2009                         Decided:   June 3, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Barkley Gardner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Barkley    Gardner,     a       federal   inmate,    appeals      the

district court orders and judgment denying his 28 U.S.C. § 2241

(2006) petition and denying his motion for reconsideration.                     We

have reviewed the record and the district court orders and find

no   error.      Accordingly,    we    affirm      on   the   reasoning    of   the

district court.         See Gardner v. Williamson, No. 5:08-cv-02050-H

(E.D.N.C. May 13, 2008; Nov. 10, 2008).                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                          2